DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of PCT/EP2019/056068 03/12/2019
FOREIGN APPLICATIONS
EP 18161687.1 03/14/2018
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 	Claims 1, 4-6, 10, 16-18, and 21 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 depends from claim 1 and recites “the inorganic or organic base.”  This recitation lacks antecedent basis because claim 1 does not recite an inorganic or organic base.
The following rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pon (Bioconjugate Chem. 1999, 10, 1051-1057, of record) in view of Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS).
Pon teaches nucleosides attached to solid supports via a succinyl ester linkage (page 1052, Scheme 1).

    PNG
    media_image1.png
    335
    483
    media_image1.png
    Greyscale

	Compound 4 is similar to the compounds recited in claims 16-17, except it is not locked, and compound 4 was prepared via an intermediate that is similar to the compound of claim 1, except it is not locked.
Manoharan teaches that LNAs are modified oligonucleotides in which the 2’-hydoxyl group is linked to the 4’ carbon atom of the sugar ring [0169].  LNA forms stable LNA:LNA duplexes and also forms duplexes with DNA, RNA or LNA [0171]-[0172].  LNAs are useful in antisense applications, PCR applications, strand-displacement oligomers, substrates for nucleic acid polymerases, and as nucleotide based drugs [0173].  LNAs confer desired properties to antisense agents [0174].  Synthesis and preparation of LNA monomers adenine, cytosine, guanine, 5-methyl cytosine, thymine, and uracil, along with the oligomerization have been described [0175].  Manoharan teaches the following compound on page 68:

    PNG
    media_image2.png
    305
    372
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Pon’s method using LNAs and to carry out oligomerization.  The skilled artisan would make the modification because LNAs and LNA-modified oligonucleotides [0173] have desirable properties, as taught by Manoharan.  The skilled artisan would have a reasonable expectation of success because LNA monomers have successfully been prepared, along with oligomerization.  Manoharan also teaches that a succinyl linker can be attached to the 3’-position of LNAs as shown above, which is the same linker used by Pon.
Response to Arguments
Applicant argues that there is no motivation to combine the cited references absent instruction from the instant application, and that the Office uses the instant application as a blueprint.  The motivation for combining the prior art references is to make LNAs and LNA-modified oligonucleotides which have desirable properties as taught by Manoharan.  MPEP 2145 states that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  The above rejection does not include knowledge gleaned only from applicant’s disclosure.  There is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness.”
Applicant argues that Manoharan teaches a number of other mimetics which have other desirable properties such as excellent hybridization properties and increased stability, so the skilled artisan would not have been motivated to select LNA.  This argument is not persuasive because Manoharan teaches that LNAs are useful in antisense applications, PCR applications, strand-displacement oligomers, substrates for nucleic acid polymerases, and as nucleotide based drugs, and LNAs confer desired properties to antisense agents.
Applicant argues that Pon does not suggest that LNA can attach via an ester moiety.  This argument is not persuasive because Pon teaches that ester linkages and amide linkages are alternatives, with ester linkages having certain advantages such as attachment to a cellulose support.
Applicant argues that the cited references do not teach that the claimed compounds would result in reduced downstream impurities.  This argument is not persuasive for two reasons.  First, the data given by Applicant in the response dated November 30, 2021 is not given in the form of a declaration.  Note that arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 716.01(c): Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  Second, the data presented by Applicant in the response dated November 30, 2021 is not a comparison to the closest prior art.  MPEP 716.02(e) states that a declaration must compare the claimed subject matter with the closet prior art to be effective to rebut a prima facie case of obviousness.  The UnyLinker shown on page 7 of Applicant’s arguments in the response dated November 30, 2021 is not structurally similar to the claimed compounds.  Manoharan represents the closest prior art because the compounds are structurally similar to the claimed compounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pon (Bioconjugate Chem. 1999, 10, 1051-1057, of record) in view of Manoharan (US 2004/0033973 A1, February 19, 2004, cited on IDS) and Pon (Nucleic Acids Research, 2004, Vol. 32, No. 2, pp. 623-631, cited on IDS).
Pon (Bioconjugate Chem) teaches as set forth above, but does not teach that the compound is a mixture of free acid and salt.
Pon (Nucleic Acids Research) teaches that nucleoside 3’-O-succinates are prepared by reaction of the nucleoside, succinic anhydride, and trimethylamine in dichloromethane, and the result is the triethylammonium salt.  See page 624, second column.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method suggested by Pon (Bioconjugate Chem. 1999, 10, 1051-1057) in view of Manoharan (US 2004/0033973 A1, February 19, 2004), and to prepare the starting 3’-O-succinate by reaction of succinic anhydride and triethylamine in dichloromethane because that is an art-recognized procedure for preparing 3’-O-succinates.  The result of carrying out the reaction with triethylamine would have been production of the triethylammonium salt, as taught by Pon, which would have been present as the salt itself or as a mixture of the salt with the free base.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623